Citation Nr: 0206479	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  97-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought. 

This case was before the Board on May 15, 1998.  At that time 
the Board determined that entitlement to service connection 
for schizophrenia was not warranted and that new and material 
evidence had not been received to warrant reopening a claim 
of entitlement to service connection for migraine headaches.  
Accordingly, the veteran's claims were denied, and the 
appellant appealed to United States Court of Appeals for 
Veterans Claims (hereinafter, "Court").

While this case was pending before the Court, a Joint Motion 
for Remand and for stay of proceedings was filed.  The 
request was to vacate the May 15, 1998 decision by the Board, 
and to remand the case for further development and 
readjudication.  It bears emphasis that in that Joint Motion 
the claim pertaining to migraine headaches was expressly 
abandoned.  The case has since been returned to the Board for 
compliance with the directives stipulated.

The Board additionally notes the effect of abandoning the 
claim vis-à-vis migraines settles the issue of whether the 
veteran had migraines in service.  The doctrine of res 
judicata stands for the legal principle that a final judgment 
on the merits of a claim, rendered by an adjudicative body of 
competent jurisdiction, is conclusive as to the rights of the 
parties and constitutes a bar to a subsequent action on the 
same issue by the same parties.  See McDowell v. Brown, 5 
Vet. App. 401, 405 (1993).  The principle of collateral 
estoppel forbids relitigation of the same issue on the same 
facts.  Hazan v. Gober, 10 Vet. App. 511, 521 (1992).  The 
U.S. Court of Appeals for the Federal Circuit has held that 
basic principles of finality and res judicata apply to VA 
adjudication determinations.  In other words, a final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except as provided under the CUE rule.  Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Schizophrenia is unrelated to military service.


CONCLUSION OF LAW

Schizophrenia was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2001); see also new regulations at 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years.  With respect to the claim for 
service connection, although the veteran was informed of the 
evidence needed to establish a "well-grounded" claim, which 
is no longer a valid basis for service connection, see VCAA, 
supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  

Satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file, and there are multiple 
VA examinations, extensive treatment records, X-ray reports 
and numerous private medical records in the file have been 
made.  The veteran has been offered an opportunity to submit 
additional evidence in support of his claims.  Lay statements 
and medical evidence from a private provider have been 
provided.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claim, and 
the Board will proceed with appellate disposition on the 
merits.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The record demonstrates that multiple efforts to locate the 
veteran's service medical records have been unavailing.  The 
opening assertion that the veteran sought treatment for any 
mental health disorder in service was in 1998, some 21 years 
after service, but the veteran acknowledged that no treatment 
or diagnosis was given at that time.  Notwithstanding, where 
service medical records are missing, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). 

The Board observes that the veteran had established a VA 
treatment chronology from 1979.  That record is devoid of 
complaints, treatment or diagnoses relating to headaches 
and/or any mental disorders prior to November 1982, however.  
The veteran reports that he had a bachelor of science degree, 
although there is some question as to whether a degree was 
actually awarded.  The record also reflects that VA 
educational benefits were extended for him to attend the 
University of Alabama subsequent to his tour of active 
military duty.  Thereafter, a November 3, 1982 social work 
treatment record documented a history of nervousness of only 
one month's duration.  A separate treatment note reflects the 
complaints being attributed entirely to his then being 
overworked at his job.  The impression on November 3, 1982 
was anxiety reaction.  

The veteran was hospitalized from November 29, 1982 to 
February 10, 1983 with complaints of worry and sleep 
disorder.  He was ultimately discharged to OPT-NSC 
(Outpatient treatment-non service connected).  Prognosis was 
documented as guarded, and the record reflects that he 
remained in good remission from his recently active 
psychosis.  He was discharged with the conclusion that he 
could return to pre-hospital activities and employment 
immediately.  Diagnosis was brief reactive psychosis, inter 
alia.

The veteran was again hospitalized in February 1989 at which 
time he was diagnosed with schizophrenia, schizo-affective 
type.  At that time, he had been recently fired from his job 
at the Youth Detention Center, claiming that he was unable to 
remain attentive on the job.  Two youths, apparently under 
his control, had escaped, resulting in the veteran losing his 
job.  

On February 2, 1990, the veteran was afforded a VA 
examination for Compensation and Pension purposes.  At that 
time, he expressly indicated that he had no nervous problems 
in service.

A February 2, 1990 consultation sheet reports a diagnosis of 
schizophrenia, paranoid type, moderately impaired.  At that 
point, the veteran reported that symptoms (hearing voices, 
cursing, insomnia, depression paranoia, bizarre thoughts of 
suicide, his becoming increasingly forgetful with loss of 
concentration) started in 1981.  

In a claim for non-service-connected pension, received in 
September 1989, the veteran indicated that he was claiming 
for a nervous condition, which he dated to 1981.

According to a July 26, 1989 report of contact in association 
with his State Division of Disability claim, the veteran 
reported that his nerves started affecting him 4 or 5 years 
prior to that contact.  The claimed disorder was not alleged 
to be related to his military service at that time.  

In the context of a June 1990 psychological evaluation, test 
results were interpreted as reflecting, chronic and serious 
intellectual and memory deficits.  Based on clinical 
presentation, such deficits appeared primarily due to 
deterioration commonly seen in chronic process schizophrenia.  
Diagnosis was schizophrenia-chronic, undifferentiated type.

The Board notes the claimed association between the veteran's 
current mental disorder and his military service is only of 
recent vintage.  In a December 1995 letter to President 
Clinton, the veteran stated that he started having mental 
problems in basic training, when he worked in a highly 
stressed job.  He indicated that he was constantly worried 
that he had made security violations, as people were being 
kicked out of the agency because of such violations.  

There is no basis in the record to support the averment that 
an individual in military basic training would actually be 
assigned any security related responsibilities; whereas, the 
Board observes that the veteran's post service employment did 
in fact involve security and, additionally, that he was 
apparently discharged from employment for a security 
violation.

The record includes outpatient treatment reports from the 
Tuskegee VAMC, dated in the 1980's and 1990's, which show 
that the veteran was followed at the mental health clinic.  
These records show ongoing treatment for schizophrenia and 
psychiatric symptoms to include depression, insomnia, and 
auditory hallucinations.  

In February 1998, the veteran was afforded a videoconference 
hearing before the undersigned member of the Board.  At this 
time, he testified that he first noted he was suffering from 
a nervous condition during basic training, as he was having 
problems sleeping and he was hearing voices in his sleep.  No 
treatment or diagnosis was reportedly given.  The veteran 
also stated that in 1981, following his discharge, he went 
for treatment at the Tuskegee VA facility, and that he had 
been receiving treatment there since that time.  The veteran 
reported that his current medications included Thorazine and 
Benadryl.  He also indicated that he hears voices on and off, 
and these are persecuting type voices like God and Satan that 
try to get him to do different things.

The veteran further indicated that while he was in service, 
he had problems at his first duty station, so he was 
transferred to a station where he was a clerk typist and 
where did mail work.  He stated that he got along pretty well 
at that station.  At the time of the hearing, the veteran was 
drawing Social Security disability with a diagnosis of 
paranoid schizophrenia.  As he needed more money for living 
expenses, he had his Medicare benefit canceled, and VA now 
provides all his medication and treatment.

Most recently, the veteran's representative has assembled 
several affidavits from the veteran's family as well as a 
medical opinion purporting to associate the veteran's claimed 
mental disability to his military service.  The personal 
statements claim that conduct was witnessed that suggested 
onset of psychiatric pathology in 1977, shortly after the 
veteran's discharge from the military.  After reviewing same, 
the private physician associated the veteran's schizophrenia 
to service.   

The Board additionally observes that statements generated 
approximately a quarter of a century after service are 
inherently less reliable and less probative than clinical 
records developed contemporaneous with treatment.  Such lay 
statements in this case are expressly at odds with the 
clinical record and the veteran's own earlier reports of 
onset of mental problems associated with private employment 
some years after service, his prior denials of nervous 
problems during military service and the lack of a diagnosed 
chronic mental disability until many years after service.  
For example, the veteran's father reports that he encouraged 
his son to seek medical help.  The record demonstrates that 
the veteran did actually obtain treatment, but such treatment 
was for conditions unrelated to mental problems until 1981 or 
thereafter.  

As noted above, it has already been finally adjudicated that 
the veteran did not have migraine headaches in service.  
Moreover, given the veteran was gainfully employed for some 
years after service and that he even attended college, the 
record belies the extent of symptoms allegedly manifested 
shortly after service.  Accordingly, the factual premises 
upon which the private physician relied in reaching his 
conclusion that the veteran had schizophrenia associated with 
service are unreliable, thereby rendering his conclusion 
flawed. 

The veteran was afforded a VA mental disorders examination in 
September 2000.  The veteran linked his symptoms of paranoid 
schizophrenia back to basic training, which the examiner 
found no reason to doubt but could not find any objective 
data linking his symptoms after basic training.  The ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  The Board must conclude that the current 
recollections of the veteran as to the inservice incidents 
and allegedly chronic disabilities as a result thereof, are 
entirely inconsistent with the actual clinical evidence of 
record.  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect credibility).

The Board additionally finds that that portion of the VA 
diagnosis wherein the examiner found no reason to doubt 
association of the claimed disorder to basic training lacks 
credibility, and is, therefore, of little probative value as 
to the issue of service connection.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); see also Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993)(an opinion based on an inaccurate 
factual premise has no probative value).

Considering that the veteran has indicated that he was not 
diagnosed with any mental disorder in service, the absence of 
service medical records in this case does not constitute a 
very significant factor in the disposition of this case. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for schizophrenia.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).



ORDER

Entitlement to service connection for schizophrenia is 
denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

